Citation Nr: 1533093	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for VA death benefits purposes.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and her sister-in-law, M. L. J.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1969.  The Veteran died in December 2011.  The appellant seeks to establish eligibility to VA death benefits as the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative determinations rendered in October 2012 and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  Jurisdiction over the case has been subsequently transferred to the RO in Reno, Nevada.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in February 1977.

2.  The appellant and the Veteran first separated in 1983.
 
3.  The Veteran died in December 2011.  Prior to his death, neither the Veteran nor the appellant obtained dissolution of their marriage.
 
4.  The weight of the probative evidence of record shows that the Veteran and the appellant were separated and living apart at the time of the Veteran's death, and that the separation resulted from misconduct on the part of the Veteran without the fault of the appellant.

CONCLUSION OF LAW

The appellant is eligible for recognition as the surviving spouse of the Veteran for VA death benefits purposes.  38 U.S.C.A. §§ 101, 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the appellant by granting the issue at hand. As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The appellant seeks recognition as the surviving spouse of the Veteran, who died in December 2011.  In particular, the appellant has asserted that she and the Veteran separated due to no misconduct or fault of her own. 

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  38 C.F.R. § 3.205(a)(1).  

The term "surviving spouse," except as provided in 38 C.F.R. § 3.52, means a person of the opposite sex whose marriage to the veteran meets the requirements of §3.1(j) and who was the spouse of the veteran at the time of the veteran's death and:  (1) Who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) Except as provided in §3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a). 

Under the first exception, the spouse must be free of fault in the initial separation, and the separation must have been procured by the veteran or due to his misconduct.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  The determination of fault, or the absence of fault, is based on an analysis of conduct at the time of separation.  Although certain conduct subsequent to the time of separation may be relevant, the mere acts of seeking divorce and failing to reconcile are not relevant to the question of fault at the time of separation, particularly if the spouse has been physically and emotionally abused.  Id. 

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason, which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b).

Additionally, separation by mutual consent generally does not constitute desertion by a potential surviving spouse.  Alpough v. Nicholson, 490 F.3d 1352, 1356-58 (Fed. Cir. 2007).  The key is whether the reason for the separation did not show an intent on the part of the surviving spouse to desert the veteran.  Separation by mutual consent, however, would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  Id.

A marriage certificate shows that the Veteran and the appellant were married in February 1977.  In November 2001, the Veteran submitted a completed VA Form 21-527, Income-Net Worth and Employment Statement, that showed he was married but did not live with his spouse.  Evidence of record showed that he was paid as a single veteran, with no dependents during his lifetime. 

A VA and Social Security Administration State Prisoner Computer Match showed the Veteran was incarcerated and listed his date of confinement as February 2001.  A June 2001 VA treatment note detailed that the Veteran was recently released from a correctional facility.  Additional VA treatment records dated in 2002 reflected that the Veteran was street homeless, had family in the area, listed his sister as his next of kin, and was treated for hypertension, osteoarthritis, and obesity.  In February 2002, the Veteran stated he was sober but smelled of ether. 

The Veteran died in December 2011.  His death certificate listed his marital status as married and the appellant as his surviving spouse.  The police report for the Veteran's death noted that he died in his own apartment. 

In July 2012, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  She asserted that she was the surviving spouse of the Veteran.  

Lay statements dated in November 2012 from the appellant, her brother, her sister-in-law, and a friend, M. W., detailed that the Veteran and appellant separated in July 1983 and lived apart but were still married and stayed in contact.  The appellant stated that she was called to identify the Veteran's body after his death.

In an October 2012 and January 2013 administrative determinations, the RO indicated that the appellant's claim was denied because it did not receive the requested evidence to support her claim, including information regarding her separation from the Veteran and cohabitation with the Veteran.

Additional lay statements dated in July 2013 from the appellant, her brother, and a friend, R. D., detailed that the Veteran was a frequent drug user and made it impossible for the appellant to live with him. 

During a hearing before the Board in May 2014, the appellant testified that she married the Veteran in 1977 and lived with him for five years, having two children.  She asserted that she left the Veteran in 1983 to protect her children when he started using drugs and became physically and verbally abusive with her and their children.  It was indicated that the Veteran and appellant reconciled and separated a few times between 1983 and 1986.  The appellant described incidents where the Veteran sold their house and cars for money to buy drugs without her consent, exposed their children to drugs, and forbid her to work.  After she obtained an apartment, she indicated that he would come there.  She reported that while they did not live together in the last seven years of the Veteran's life, she did keep in contact with him and would visit him in the hospital when the facility would call to inform her of his admission.   

Based on a careful review of the record, the Board finds that the appellant qualifies as the surviving spouse of the Veteran for purposes of eligibility for VA death benefits.

As an initial matter, it is not disputed that the Veteran and the appellant entered into a marriage in February 1977 in Nevada.  There is also no indication in the record that the appellant or the Veteran ever secured dissolution of marriage.  Moreover, the record does not show that the appellant remarried or has, since the death of the Veteran, lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  In fact, the appellant has indicated that she stayed in contact with the Veteran and was often called as the Veteran's next of kin when he was admitted to the hospital.  She also stated that she was contacted by the coroner's office to identify the Veteran after his death in 2011. 

The Board now turns to the remaining requirement in this case for the appellant to be considered the surviving spouse of the Veteran, continuous cohabitation.  Evidence of record does not show any fault on the part of the appellant in the initial separation in 1983 or any intent on the part of the appellant to desert the Veteran.  During the May 2014 hearing before the Board and in various lay statements, the appellant reported that she initially moved out of her home with the Veteran in 1983 with her children as a result of the Veteran's excessive drug use and abusive behavior.  In addition, she reported that the Veteran was, at times, physically violent with her, as well as her son.  While she discussed reconciling with then separating from the Veteran between 1983 and 1986, she reported that she eventually concluded that it was not safe to live under the same roof with the Veteran due to his drug use and physical abuse.  Additional lay statements in the record from family members and friends verified the Veteran's drug use and physical abuse. 

As the evidence reflects that the appellant and the Veteran separated in 1983 as a result of the Veteran's misconduct, without the fault of the appellant, the requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met.  38 C.F.R. § 3.53(a).  Accordingly, as the evidence also shows that the Veteran and the appellant were legally married at the time of the Veteran's death and there is no evidence that the appellant has remarried, the appellant is entitled to recognition as the Veteran's surviving spouse for VA death benefits purposes.  38 C.F.R. § 3.50.


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


